*178JUDGMENT GRANTING MOTION TO DISMISS
PER CURIAM.
The appellant appealed a judgment sustaining an exception of no cause of action to his petition to modify a prior custody award to his former wife.
The judgment was signed on June 22, 1984. The delay for taking an appeal commenced to run on July 2,1984. The motion and order of appeal was filed on August 8, 1984.
The appellee filed a motion to dismiss the appeal because it was untimely.
The delay for appeal of a judgment denying an application to modify custody is 30 days from the applicable date provided in LSA-C.C.P. arts. 2087(l)-(3). LSA-C.C.P. arts. 3943, 3942; Malone v. Malone, 282 So.2d 119 (La.1973). No application for new trial was here filed and the 30 days for appeal commenced to run on July 2. The appeal was taken more than 30 days from the time when the delay period commenced to run and was untimely-
The motion to dismiss the appeal is granted and the appeal is dismissed.